      Case 2:17-cv-09492-JCZ-DPC Document 165 Filed 06/17/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA

DENISE A. BADGEROW,         * CIVIL ACTION NO. 2:17-cv-09492
on behalf of herself and a class of those
                            *
similarly situated,         * JUDGE JAY C. ZAINEY
                      Plaintiffs,
                            *
       v.                   * MAG. JOSEPH C. WILKINSON, JR.
                            *
REJ PROPERTIES, INC. D/B/A  *
WALTERS, MEYER, TROSCLAIR & *
ASSOCIATES, AND AMERIPRISE  *
FINANCIAL SERVICES, INC.,   *
                Defendants  *
****************************************************
                 DEFENDANT’S MOTION FOR TAXATION OF COSTS

       NOW COMES Defendant, REJ Properties, Inc., d/b/a Walters, Meyer, Trosclair &

Associates, through undersigned counsel, and pursuant to the Judgment entered in Defendant’s

favor in this matter on June 3, 2019 (R. Doc. 160), moves this Court for an order taxing costs

against Plaintiff, Denise Badgerow, in the amount of $10,250.55. In support of this Motion and

as required by Local Rule 54.3, Defendant offers the attached Bill of Costs, in the form

prescribed by the Court, prepared and signed by counsel of record.

       WHEREFORE, for the reasons provided in the attached Memorandum in Support, the

above-stated costs should be taxed against Plaintiff, Denise Badgerow and in favor of Defendant,

REJ Properties, Inc., d/b/a Walters, Meyer, Trosclair & Associates.




                                               1
                                                                                         265228.1
Case 2:17-cv-09492-JCZ-DPC Document 165 Filed 06/17/19 Page 2 of 2




                              Respectfully submitted:

                              BREAZEALE, SACHSE & WILSON, L.L.P.

                         By: /s/ Eve B. Masinter
                             E. FREDRICK PREIS, JR. (LA BAR #10704)
                             EVE B. MASINTER (LA BAR #1218), T.A.
                             CLAUDE F. REYNAUD, JR. (LA BAR #11197)
                             MATTHEW M. MCCLUER (LA BAR #33970)
                             First Bank & Trust Tower, Suite 1500
                             909 Poydras Street
                             New Orleans, LA 70112-4004
                             Telephone: (504) 619-1800
                             Fax: (504) 617-7928
                             Email: Fred.Preis@bswllp.com
                             Email: Eve.Masinter@bswllp.com
                             Email: Claude.Reynaud@bswllp.com
                             Email: Matthew.McCluer@bswllp.com
                             Attorneys for REJ Properties, Inc. d/b/a Walters,
                             Meyer, Trosclair & Associates




                                 2
                                                                          265228.1
